

115 HR 82 IH: Criminal Alien Deportation Enforcement Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 82IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Babin introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo withhold Federal financial assistance from each country that denies or unreasonably delays the
			 acceptance of nationals of such country who have been ordered removed from
			 the United States and to prohibit the issuance of visas to nationals of
			 such country.
	
 1.Short titleThis Act may be cited as the Criminal Alien Deportation Enforcement Act of 2017. 2.Prohibition on Federal financial assistance to countries that deny or unreasonably delay the acceptance of nationals who have been ordered removed from the United StatesChapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by adding at the end the following:
			
				137.Prohibition on Federal financial assistance to countries that deny or unreasonably delay the
			 repatriation of nationals who have been ordered removed from the United
			 States
 (a)In GeneralExcept as otherwise provided under this section, funds made available under this Act may not be dispersed to a foreign country that refuses or unreasonably delays the acceptance of an alien who—
 (1)is a citizen, subject, national, or resident of such country; and (2)has received a final order of removal under chapter 4 of title II of the Immigration and Nationality Act (8 U.S.C. 1221 et seq.).
 (b)Defined TermIn this section and in section 243(d) of the Immigration and Nationality Act (8 U.S.C. 1253(d)), a country is deemed to have refused or unreasonable delayed the acceptance of an alien who is a citizen, subject, national, or resident if the country does not accept the alien within 90 days of receiving a request to repatriate such alien from an official of the United States who is authorized to make such a request.
 (c)Quarterly ReportsNot later than 90 days after the date of enactment of this section, and every 3 months thereafter, the Secretary of Homeland Security shall submit a report to the Senate and the House of Representatives that—
 (1)lists all the countries which refuse or unreasonably delay repatriation (as defined in subsection (b)); and
 (2)includes the total number of aliens who were refused repatriation, organized by— (A)country;
 (B)detention status; and (C)criminal status.
 (d)Issuance of Travel DocumentsIf a country is listed in a report submitted under subsection (c), the country shall be subject to the sanctions described in subsection (a) and in section 243(d) of the Immigration and Nationality Act unless the country issues appropriate travel documents—
 (1)not later than 100 days after the submission of such report on behalf of all aliens described in subsection (a) who have been convicted of a crime committed while in the United States; and
 (2)not later than 200 days after the submission of such report on behalf of all other aliens described in subsection (a).
 (e)StandingA victim or an immediate family member of a victim of a crime committed by any alien described in subsection (a) after such alien has been issued a final order of removal shall have standing to sue in any Federal district court to enforce the provisions of this section and the provisions of section 243(d) of the Immigration and Nationality Act. No monetary judgments may be awarded in a suit filed under this subsection..
 3.Discontinuing granting visas to nationals of country denying or delaying accepting aliensSection 243(d) of the Immigration and Nationality Act (8 U.S.C. 1253(d)) is amended to read as follows:
			
				(d)Discontinuing Granting Visas to Nationals of Country Denying or Delaying Accepting Aliens
 (1)In generalIf a country is listed on the most recent report submitted by the Secretary of Homeland Security to Congress under section 137(c) of the Foreign Assistance Act of 1961, no visa may be issued to or status under the immigration laws provided to a subject, national, or resident of such country unless the country is in full compliance with section 137(d) of such Act.
 (2)Effect of unauthorized issuanceAny visa issued or status provided in violation of this paragraph shall be null and void. (3)StandingA victim or an immediate family member of a victim of a crime committed by any alien described in section 137(a) of the Foreign Assistance Act of 1961 after such alien has been issued a final order of removal shall have standing to sue in any Federal district court to enforce the provisions of this subsection. No monetary judgments may be awarded in a suit filed under this subsection..
		